DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the device has an inelastic strap but there does not appear to be any support for this in the specification. The specification discloses the strap is non-stretchable but this is not the same as inelastic. Additionally, it is not clear that the specification supports the limitation that the variable pressure is applied entirely by the bending of the finger. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the variable pressure applied is entirely as a result of causing the finger to bend. If the heart is still pumping and the blood flowing through the arteries some of the applied pressure will be as a result of the pulse wave traveling through the artery.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the pressure is applied entirely by the bending of the finger so this would exclude any pressure data corresponding to an air pressure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. US 2008/0171915 in view of Ting 6,443,906.
Regarding claims 1, Kawajiri discloses a method for monitoring pressure of blood in an artery, comprising: 
 	Position a non-invasive blood pressure monitoring device on a finger such that a sensor of the monitoring device comprises a pressure sensor mounted to a brace configured to span a phalanx bone of the finger, and wherein position the BP monitoring device includes securing the brace to the finger using an inelastic strap, such that the pressure sensor of the BP monitoring device contacts an area above an artery of the finger ([FIG4,6][¶67] sensor 103 on brace 101 secured to the finger by belt 102), 
 	sensing, using the pressure sensor in contact with the area above the artery of the finger, one or more pressure data readings, each of the one or more pressure data readings corresponding to a compression of the pressure sensor caused by blood pressure in the artery ( [¶61] the pulse wave and blood pressure are measured). 

Regarding claim 2, Kawajiri discloses analyzing with a computer device one or more pressure data readings does not include analyzing any pressure data readings corresponding to an air pressure reading ([¶94] the pressure is applied through the ring 101 and is adjusted using the adjustment members 102 without the use of an air pressure reading ).  
Regarding claims 5 and 6, Kawajiri discloses continuous measurement ([¶171]) and thus would take readings when the finger is in a bent or unbent position.
Regarding claims 7 and 8, Kawajiri discloses continuously monitoring with the sensor the area when the finger is in a position where the exerted pressure is zero mmHg ([¶171]). 
Regarding claims 4 and 9, Kawajiri discloses contacting a non-invasive sensor of a pressure of blood monitoring device at an area above an artery of a on a side of a finger between a metacarpophalangeal (MCP) joint and a proximal inter-phalangeal (PIP) joint is where the sensor is positioned ([FIG4,13] the sensors fits on the finger between the MCP and PIP and the sensor is on the side of the finger)
Regarding claim 11, Kawajiri discloses the blood monitoring device of a ring system that includes a printed circuit board coupled to the non-invasive sensor ([¶65]). 
Regarding claim 12, Kawajiri discloses a proportional sensor ([¶118] the pressure sensor determines the pressure applied in a linear response)
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. US 2008/0171915 in view of Ting 6,443,906 and Bly et al. US 2015/0031964.
Regarding claim 10, Kawajiri does not specifically disclose that either the blood pressure reading or the heart pulse reading are calculated based on an oscillometric analysis. Bly teaches a similar pressure sensing device that uses oscillometric analysis ([¶59,60] the device is used to determine pressure oscillation and thus uses an oscillometric analysis). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the analysis of Bly with the device of Kawajiri as it is no more than the use of a known technique to improve similar devices in the same way.
Regarding claims 13, Kawajiri does not specifically disclose using a capacitive sensor. Bly teaches using a capacitive sensor (¶71) in a similar pressure sensing device. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Kawajiri with the sensor of Bly as it is no more than the simple substitution of equivalent parts. Furthermore, Kawajiri discloses many known pressure sensors can be used in its device ([¶110]) and Bly provides a well-known pressure sensor. Thus the combination is no more than the simple substitution of one know element for another to obtain the predictable results of measuring pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793